DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/075,853, filed on 08/06/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/02/2020 was filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites “A semiconductor light source comprising: at least one semiconductor laser configured to generate a primary radiation; and at least one conversion element configured to generate a longer-wave visible secondary radiation from the primary radiation, wherein the conversion element o, wherein, in operation, the semiconductor layer sequence is homogeneously illuminated with the primary radiation, and wherein a growth substrate of the semiconductor layer sequence is located between the semiconductor layer sequence and the semiconductor laser, the growth substrate being oriented perpendicular to the growth direction.”
The closest prior art of record, WO 2010/027648 A1, discloses “A semiconductor light source comprising: at least one semiconductor laser (Fig. 1 element 170) configured to generate a primary radiation (Fig. 1 element 172); and at least one conversion element configured to generate a longer-wave visible secondary radiation from the primary radiation (Fig. 1 element 178), wherein the conversion element comprises a semiconductor layer sequence having one or more quantum well layers (Fig. 1 element 130), and wherein a growth substrate of the semiconductor layer sequence is located between the semiconductor layer sequence and the semiconductor laser (Fig. 1 element 105 between elements 130 and 170), the growth substrate being oriented perpendicular to the growth direction (Fig. 1 element 105 and 130).” WO 2010/027648 A1 does not disclose wherein, in operation, the primary radiation is irradiated into the semiconductor layer sequence parallel to a growth direction thereof ,with a tolerance of at most 15o, wherein, in operation, the semiconductor layer sequence is homogeneously illuminated with the primary radiation. Furthermore, it does not appears possible to modify WO 2010/027648 A1 such that “the semiconductor layer sequence is homogeneously illuminated with the primary radiation” even though homogeneously illuminating layer sequences are known in the art with other structures. See, e.g., US 2006/0098705.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.